EXHIBIT 10.2

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”), dated as of October 25, 2019 is
made and entered into by and between Roan Resources, Inc., a Delaware
corporation (the Company”), and Roan Resources LLC, a Delaware limited liability
company (“Borrower”).

WHEREAS, the Company, Citizen Energy Operating, LLC, a Delaware limited
liability company (“Citizen”), and Citizen Energy Pressburg Inc. entered into
that certain Agreement and Plan of Merger, dated as of October 1, 2019 (the
“Merger Agreement”) pursuant to which, among other things, Citizen may be
required to pay to the Company the Parent Termination Fee (as defined in the
Merger Agreement) if the Merger Agreement is terminated under certain
circumstances, as more particularly described in Section 9.4(d) of the Merger
Agreement; and

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company wishes to grant, assign and transfer its rights to receive the
Parent Termination Fee to Borrower (the “Assigned Interests”), and Borrower
wishes to accept the Assigned Interests from the Company and be bound by the
terms of this Agreement.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

Section 1. Assignment of Rights. The Company hereby grants, assigns and
transfers to Borrower, and Borrower hereby accepts the Assigned Interests from
the Company.

Section 2. No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Agreement by such party, nor the consummation or
performance by such party of any of the transactions contemplated hereby, will
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party.

Section 3. Third-Party Beneficiaries. The parties hereby designate Citibank,
N.A., as administrative agent for Lenders, or any successor thereof in such
capacity, pursuant to the Credit Agreement dated as of September 5, 2017, as
amended, as a third-party beneficiary of this Agreement. Except as set forth in
this Section 3, the parties do not confer any rights or remedies upon any person
other than the parties to this Agreement.

Section 4. Miscellaneous. This Agreement, together with any certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

ROAN RESOURCES, INC. By:   /s/ Richard Gideon

Name:   Richard Gideon Title:   Chief Executive Officer

 

ROAN RESOURCES LLC By:   /s/ David Edwards

Name:   David Edwards Title:   Chief Financial Officer

 

[Signature Page to Assignment Agreement]